Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This office action is based on Applicants’ amendment filed on 01/20/2021 and an interview conducted on 1/26/2021 with Applicants’ representative Attorney Juan Juan (Reg. No. 60,564).			

EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.    Authorization for this examiner’s amendment was given in an interview with Attorney Juan Juan (Reg. No. 60,564).
4.	Amendments to drawing and specification filed on 1/26/2021 are acceptable.
5.    Claims 1, 3-17, 19 and 21-22 are allowed.
6.    The application has been amended as follows:



IN THE CLAIMS:

1.	(Currently amended) A method for testing interactive application on at least one television (TV) device according to at least one test scenario, wherein the at least one test scenario is run and monitored by a test driver system separate from the at least one TV device, wherein the at least one test scenario comprises a series of user interaction steps and at least one target state of the interactive application or the at least one TV device to be achieved after a specified user interaction step, the method comprising the steps of:
a.	integrating a test definition helper library (TDHL) into the interactive application, wherein the test definition helper library is configured to obtain information on [[the]] a state of the interactive application or the at least one TV device, wherein the interactive application is modified by the integrating of the test definition helper library into the interactive application to provide a modified interactive application;
b.	providing the modified interactive application to the at least one TV device;
c.	running the at least one test scenario, wherein the test driver system non-transparently performs the series of user interaction steps on the at least one TV device, wherein the user interaction steps non-transparently performed by the test driver system are undistinguishable from corresponding user interaction steps generated by an end-user of the TV device; 
d.	obtaining information on the state of the interactive application or the at least one TV device by the TDHL, wherein the information comprises information on runtime objects of the interactive application; and

wherein the information obtained by the test definition helper library is transmitted to the test driver system, wherein comparing the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with the at least one target state after the specified user interaction step is performed by the test driver system, and 
wherein the interactive application is a Smart TV application or a broadcast application.

3.	(Previously presented) The method according to claim 1, characterized in that the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library comprises at least one of the following:
a TV device identification value,
information on view objects of the interactive application,
information on data traffic caused by the interactive application,
console output of the interactive application,
operating system runtime changes, and
shared memory status.

at least one test scenario into user input signals adapted to each of the at least one TV device.

5.	(Previously Presented) The method according to claim 1, characterized in that the test driver system automatically installs the modified interactive application on the at least one TV device.

6.	(Previously presented) The method according to claim 5, characterized in that the interactive application is a broadcast application, wherein the test driver system provides the at least one TV device with a television signal, wherein the providing of the modified interactive application to the at least one TV device is provided by the television signal.

7.	(Previously presented) The method according to claim 1, characterized in that the test driver system is configured for non-transparently performing the series of user interaction steps on the at least one TV device, wherein the test driver system comprises at least one of an infrared emitter, a wireless radio wave transmitter and a network connection module.

8.	 (Previously presented) The method according to claim 1, characterized in that the test driver system is configured to intercept network traffic of the at least one TV 

9.	 (Previously Presented) The method according to claim 1, wherein the method uses a reference TV device and comprises the following steps:
a.	integrating a test definition helper library into the interactive application, wherein the test definition helper library is configured to obtain information on the state of the interactive application or the reference TV device;
b.	providing the modified interactive application to the reference TV device;
c.	providing a manual user input signal to the reference TV device, wherein the test definition helper library or the test driver system is configured to monitor the manual user input signal;
d.	monitoring the information on the state of the interactive application or the reference TV device subsequent to the manual user input signal provided in step (c);
e.	defining a specified user interaction step and a corresponding target state of a test scenario, wherein the specified user interaction step is based on the monitored manual user input signal and wherein the target state is based on the monitored state of the interactive application or the reference TV device obtained in step (d).

10.	(Currently Amended) A test system for testing an interactive application on a television (TV) device according to at least one test scenario, said test system comprising a test driver system and at least one TV device,
(TDHL) is integrated into the interactive application, the test definition helper library is configured to obtain information on a state of the interactive application or the at least one TV device, wherein the interactive application is modified by the integrating of the test definition helper library into the interactive application to provide a modified interactive application, wherein the modified interactive application is configured to be provided to the at least one TV device, said information comprising information on runtime objects of the interactive application;
wherein the test driver system is adapted to run the at least one test scenario by non-transparently performing a series of user interaction steps on the at least one TV device, wherein the user interaction steps non-transparently performed by the test driver system are undistinguishable from corresponding user interaction steps generated by an end-user of the TV device;
wherein the test system is furthermore adapted to compare the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with at least one target state after a specified user interaction step to produce a test result, 
wherein the information obtained by the test definition helper library is transmitted to the test driver system, 
wherein compare the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with at least one target state after a specified user interaction step to produce a test result is performed by the test driver system, and 


11.	(Previously presented) The test system according to claim 10, characterized in that the test driver system is adapted to carry out the comparison of the information on the state of the interactive application or the at least one TV device.

12.	(Currently amended) The test system according to claim 10, characterized in that the test driver system is configured to translate the user interaction steps of the at least one test scenario into user input signals adapted to each of the at least one TV device.

13.	(Previously presented) The test system according to claim 10, characterized in that the test driver system is configured to emit a user input signal adapted to each of the at least one TV device, wherein the test driver system comprises at least one of an infrared emitter, a wireless radio wave transmitter, and a network connection module.

14.	 (Previously presented) The test system according to claim 10, characterized in that the test driver system is configured to receive a manual user input signal adapted to the at least one TV device, wherein the test driver system comprises a conversion module configured to convert the manual user input signal into a user interaction step of the test scenario.

15.	 (Previously presented) The test system according to claim 10, characterized in that the test driver system is configured to automatically install the modified interactive application on the at least one TV device, wherein the interactive application is a broadcast application, wherein the test driver system provides the at least one TV device with a television signal, wherein the television signal provides the modified interactive application to the at least one TV device when the modified interactive application is provided.

16.	(Currently Amended) The method according to claim [[2]] 1, characterized in that the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library comprises at least one of the following:
a TV device identification value,
information on runtime objects of the interactive application,
information on view objects of the interactive application,
information on data traffic caused by the interactive application,
console output of the interactive application,
operating system runtime changes and
shared memory status.

17.	(Currently Amended) The method according to claim [[2]] 1, characterized in that the test driver system comprises a translation module to translate the user at least one test scenario into user input signals adapted to each of the at least one TV device.

19.	(Currently amended) The method according to claim [[2]] 1, characterized in that the test driver system automatically installs the modified interactive application on the at least one TV device.

21.	(Previously presented) The method according to claim 1, further comprising a step of producing a test result based upon the comparison in step (d).

22.	(Currently amended) An apparatus configured for testing interactive application on at least one television (TV) device according to at least one test scenario, wherein the at least one test scenario is run and monitored by a test driver system separate from the at least one TV device, wherein the at least one test scenario comprises a series of user interaction steps and at least one target state of the application or the at least one TV device to be achieved after a specified user interaction step, the apparatus comprising: 
at least one processor; and 
at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
a.	integrate a test definition helper library (TDHL) into the interactive application, wherein the test definition helper library is configured to obtain information a state of the interactive application or the at least one TV device, wherein the interactive application is modified by the integrating of the test definition helper library into the interactive application to provide a modified interactive application;
b.	provide the modified interactive application to the at least one TV device; 
c.	run the at least one test scenario, wherein the test driver system non- transparently performs the series of user interaction steps on the at least one TV device; 
d.	obtain information on the state of the interactive application or the at least one TV device by the TDHL, wherein the information comprises information on runtime objects of the interactive application, network traffic caused by the interactive application, and console output of the interactive application; and 
e.	compare the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with the at least one target state after the specified user interaction step.

Reasons for Allowance
7.    Claims 1, 3-17, 19 and 21-22 are allowed over the prior arts of record.
8.    The following is an examiner’s statement of reasons for allowance:
A.	Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, 
The claim 1 pertains to a method for testing interactive application on at least one television (TV) device according to at least one test scenario, wherein the at least one 
“providing the modified interactive application to the at least one TV device;
running the at least one test scenario, wherein the test driver system non-transparently performs the series of user interaction steps on the at least one TV device, wherein the user interaction steps non-transparently performed by the test driver system are undistinguishable from corresponding user interaction steps generated by an end-user of the TV device; 
obtaining information on the state of the interactive application or the at least one TV device by the TDHL, wherein the information comprises information on runtime objects of the interactive application; and
comparing the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with the at least one target state after the specified user interaction step;
wherein the data information obtained by the test definition helper library is transmitted to the test driver system, wherein comparing the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with the at least one target state after the specified user interaction step is performed by the test driver system, and 
in combination with all other limitations/elements as claimed in claim 1.  Such combination/render obvious features, are allowed over the prior art of record.

B.	Regarding claim 10, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 10, 
As similar to claim 1, claim 10 pertains to a test system for testing an interactive application on a television (TV) device according to at least one test scenario, said test system comprising a test driver system and at least one TV device, specific to:
“wherein the interactive application is modified by the integrating of the test definition helper library into the interactive application to provide a modified interactive application, wherein the modified interactive application is configured to be provided to the at least one TV device; …
wherein the user interaction steps non-transparently performed by the test driver system are undistinguishable from corresponding user interaction steps generated by an end-user of the TV device,…
wherein the test system is furthermore adapted to compare the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with at least one target state after a specified user interaction step to produce a test result, 
wherein the information obtained by the test definition helper library is transmitted to the test driver system, 

wherein the interactive application is a SmartTV application or a broadcast application” in combination with all other limitations/elements as claimed in claim 10.  Such combination/render obvious features, are allowed over the prior art of record.

C.	Regarding claim 22, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 10:
The claim 22 pertains to a method for testing interactive applications on at least one television (TV) device according to at least one test scenario, wherein the test scenario is run and monitored by a test driver system separate from the at least one TV device, wherein the test scenario comprises a series of user interaction steps and at least one target state of the application or the at least one TV device to be achieved after a specified user interaction step, the method comprising 5 steps, specific to:
“provide the modified interactive application to the at least one TV device;
running the at least one test scenario, wherein the test driver system non- transparently performs the series of user interaction steps on the at least one TV device; 
obtaining information on the state of the interactive application or the at least one TV device by the TDHL, wherein the information comprises information on runtime 
comparing the information on the state of the interactive application or the at least one TV device obtained by the test definition helper library with the at least one target state after the specified user interaction step” in combination with all other limitations/elements as claimed in claim 22.  Such combination/render obvious features, are allowed over the prior art of record.
Claims 3-9, 11-17, 19 and 21 are dependent upon claims 1 and 10. Since the independent claims 1 and 10 are allowable, claims 3-9, 11-17, 19 and 21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lachwani et al. (US Patent No. 9,268,668 B1) discloses these devices may include smartphones, tablet computers, televisions, set-top boxes, in-vehicle computer systems, home entertainment systems, and so forth.  To satisfy this demand, programmers are constantly building, testing, and maintaining applications.  Testing of 
Colcord (US Patent No. 8,185,877 B1) discloses a system and method for testing at least one application is provided.  The system comprises a test plan or script creation module for enabling a user to create at least one test plan or script for use in testing the at least one application.  The system also comprises a test results module for initiating and determining test results associated with testing of the at least one application according to the at least one test plan or script – See Abstract.
Kiel et al (US Pub. No. 2017/0039124 A1) discloses an aspect of the present invention proposes a solution for correctly intercepting, capturing, and replaying tasks (such as functions and methods) in an interception layer operating between an application programming interface (API) and the driver of a processor by using synchronization objects such as fences – See Abstract.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONGBAO NGUYEN/           Examiner, Art Unit 2192